DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 28 June 2022) Claims 1-11 are pending.
Based on the current set of claims (Claims, 28 June 2022) Claims 7, 9, 10, and 11 are amended.

Response to Arguments
Applicant’s arguments regarding the objection of Claims 7, 9, 10, and 11 have been fully considered and are persuasive.  The objection of Claims 7, 9, 10, and 11 has been withdrawn. 
Applicant's arguments regarding the rejection of Claims 1, 7, and 11 have been fully considered but they are not persuasive.
Applicant argues, in general, that Takeda does not disclose, teach, or suggest “each piece of transmission control information , such as a DCI, and each piece of transmission control information has multiple transmission parameter fields, with one being an effective transmission parameter field” and “the effective transmission parameters fields in the multiple pieces of transmission control information are different” (Remarks, 28 June 2022, Pg. 8, Rejections Under 35 U.S.C. § 103).  In support of said allegation, Applicant notes that Takeda discloses a DCI that “has multiple HPNs, and thus there are not multiple DCIs” (Remarks, 28 June 2022, Pg. 8, Rejections Under 35 U.S.C. § 103).  Applicant also cites the Substitute Specification in order to further distinguish the claims from the applied art (Remarks, 28 June 2022, Pg. 8, Rejections Under 35 U.S.C. § 103).
Examiner respectfully disagrees.
Examiner finds the proposed argument flawed for several reasons.  First, Applicant relies on downlink control information (DCI) as a distinction between Takeda and the claims at issue.  However, the claims do not recite “downlink control information”.  Applicant is reminded that “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Here, the use of “downlink control information” and the presence or non-presence of multiple DCIs are not limitations recited in the rejected claim.
In response to Applicant’s Substitute Specification, the issue is whether the advantage of the invention, disclosed in Applicant’s specification, should be read into Applicant’s claims.  Applicant is again reminded that “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  The limitations, upon which Applicant relies (namely HARQ IDs and whether transport blocks can be distinguished based on different effective transmission parameter group fields) are not recited in the rejected claims.
Examiner maintains the current ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20160157213 A1; hereinafter referred to as “Takeda”) in view of Xue et al. (US 20200220666 A1; hereinafter referred to as “Xue”).
Regarding Claim 7, Takeda discloses a terminal device, comprising: 
a receiving unit (¶142-143 & Fig. 23 (203 & 202 & 201), Takeda discloses a transmission/reception section 203 coupled to an antenna 201), to receive N pieces of transmission control information (¶95-97 & Fig. 14, Takeda discloses receiving, by a user equipment (UE), downlink control information (DCI) comprising N pieces of control information corresponding to N Transmission Time Intervals (TTIs) where each piece of control information comprises at least a HARQ Process Number (HPN), a Redundancy Version (RV), and a New Data Indicator (NDI).  Examiner correlates a piece of control information to the control information containing the HPN, RV, and NDI), wherein each piece of transmission control information is used to schedule one transport block (¶95-97 & Fig. 14, Takeda discloses each of N pieces of control information is used to schedule each of the N transport blocks (TBs) over N TTIs respectively) and comprises F transmission parameter group fields (¶95-97 & Fig. 14, Takeda discloses that each piece of control information corresponding to each TB has at least three fields): 
a first transmission parameter group field to an Fth transmission parameter group field (¶95-97 & Fig. 14, Takeda discloses that each piece of control information comprises a first field, HPN, to a third field, NDI), only one of the F transmission parameter group fields in each piece of transmission control information is effective (¶95-97 & Fig. 14, Takeda discloses that each HPN distinguishes each transport block (TB).  Examiner correlates the presence of a HPN field in each piece of control information renders the control information effective because it distinguishes the transport block from other transport blocks), and an effective transmission parameter group field in each of the N pieces of transmission control information is different from effective transmission parameter group fields in other pieces of transmission control information (¶95-97 & Fig. 14, Takeda discloses that each HPN corresponding to each TB is different than the HPNs corresponding to other TBs), wherein N is an integer greater than 1 (¶95-97 & Fig. 14, Takeda discloses N can take any integer value), and F is an integer greater than or equal to N (¶95-97 & Fig. 14, Takeda discloses an embodiment having three fields associated with each piece of control information of N control information.  Here, the number of fields in each piece of control information can take any value.  Examiner correlates the number of fields for each piece of control information to “F”.  As an example, if N=2 transport blocks are scheduled, and the control information has three fields, then F would be an integer greater than or equal to N); and 
a processing unit (¶142-143 & Fig. 23 (205), Takeda discloses a user terminal comprising an application section 205 where the application section performs processing at higher OSI levels), to generate, based on the N pieces of transmission control information received by the receiving unit, transmission feedback information corresponding to transport blocks respectively scheduled by using the N pieces of transmission control information (¶95-97 & Fig. 14, Takeda discloses generating, based upon the N pieces control information, the Acknowledgment/Negative Acknowledgment (A/N) corresponding to each TB.  Examiner correlates the ACK/NACKs corresponding to a plurality of TBs as “transmission feedback information”).
However, Takeda does not explicitly disclose the transmission feedback information comprises N feedback fields: a first feedback field to an Nth feedback field, and an Mth feedback field is used to provide a feedback specific to a transport block scheduled by using transmission control information that is in the N pieces of transmission control information and whose transmission attribute is a Qth transmission attribute, wherein M is an integer, 1≤M≤N, Q is an integer, and 1≤Q≤N.
Xue, a prior art reference in the same field of endeavor, teaches the transmission feedback information comprises N feedback fields (¶121-126 & Fig. 2, Xue teaches HARQ feedback information comprising N fields of a length of 1 bit corresponding to each transport block): a first feedback field to an Nth feedback field (¶121-126 & Fig. 2, Xue teaches HARQ feedback information is a bitmap from a first bit corresponding to a first TB to a Nth bit corresponding to the Nth TB), and an Mth feedback field is used to provide a feedback specific to a transport block (¶121-126 & Fig. 2, Xue teaches each bit of the HARQ feedback information corresponds to a particular TB) scheduled by using transmission control information that is in the N pieces of transmission control information and whose transmission attribute is a Qth transmission attribute (¶121-126 & Fig. 2, Xue teaches each bit, or value, of the HARQ feedback information corresponds to a particular TB.  Examiner correlates the value of each bit as a “transmission attribute”), wherein M is an integer, 1≤M≤N (¶121-126 & Fig. 2, Xue teaches the number of bits of the HARQ feedback information is an integer equal to the number of transport blocks transmitted), Q is an integer, and 1≤Q≤N (¶121-126 & Fig. 2, Xue teaches the number of values for each bit of the HARQ feedback information is an integer equal or less than to the number of transport blocks transmitted).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by the transmission feedback information comprises N feedback fields: a first feedback field to an Nth feedback field, and an Mth feedback field is used to provide a feedback specific to a transport block scheduled by using transmission control information that is in the N pieces of transmission control information and whose transmission attribute is a Qth transmission attribute, wherein M is an integer, 1≤M≤N, Q is an integer, and 1≤Q≤N as taught by Xue because the flexibility of transmitting a feedback bit stream is improved (Xue, ¶7).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 8, Takeda in view of Xue discloses the terminal device according to claim 7.
Takeda further discloses at least one of the N pieces of transmission control information comprises a transmission resource indication (¶95-97 & Fig. 14, Takeda discloses that each piece of control information corresponding to each TB has HARQ Process Number that further corresponds to a Transmission Timer Interval (TTI).  Examiner correlates the HPN to a “transmission resource indication”), and the transmission resource indication is used to indicate at least one transmission resource of the transmission feedback information (¶95-97 & Fig. 14, Takeda discloses that the TTI is a time-frequency resource in which the feedback is transmitted) in which HARQ feedback occurs).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 8.
Regarding Claim 2, Takeda in view of Xue discloses the method according to claim 1.
Takeda further discloses the N pieces of transmission control information come from P network devices (¶95-97 & Fig. 14, Takeda discloses receiving, by a user equipment (UE), downlink control information (DCI) comprising a plurality of control information is from a network device), wherein P is an integer, and 1≤P≤N (¶95-97 & Fig. 14, Takeda discloses a single network device).
Regarding Claim 11, Takeda discloses a network device, comprising: 
a sending unit (¶135-136 & Fig. 33, Takeda discloses a radio base station comprising a plurality of transmission/reception sections 103 coupled to a plurality of antennas 101), to send at least one piece of transmission control information (¶95-97 & Fig. 14, Takeda discloses receiving, by a user equipment (UE), downlink control information (DCI)), wherein the at least one piece of transmission control information is comprised in N pieces of transmission control information received by a terminal device (¶95-97 & Fig. 14, Takeda discloses that the DCI comprises N pieces of control information corresponding to N Transmission Time Intervals (TTIs) where each piece of control information comprises at least a HARQ Process Number (HPN), a Redundancy Version (RV), and a New Data Indicator (NDI).  Examiner correlates a piece of control information to the control information containing the HPN, RV, and NDI), each piece of transmission control information is used to schedule one transport block (¶95-97 & Fig. 14, Takeda discloses each of N pieces of control information is used to schedule each of the N transport blocks (TBs) over N TTIs respectively) and comprises F transmission parameter group fields (¶95-97 & Fig. 14, Takeda discloses that each piece of control information corresponding to each TB has at least three fields): a first transmission parameter group field to an Fth transmission parameter group field (¶95-97 & Fig. 14, Takeda discloses that each piece of control information comprises a first field, HPN, to a third field, NDI), only one of the F transmission parameter group fields in each piece of transmission control information is effective (¶95-97 & Fig. 14, Takeda discloses that each HPN distinguishes each transport block (TB).  Examiner correlates the presence of a HPN field in each piece of control information renders the control information effective because it distinguishes the transport block from other transport blocks), and an effective transmission parameter group field in each of the N pieces of transmission control information is different from effective transmission parameter group fields in other pieces of transmission control information (¶95-97 & Fig. 14, Takeda discloses that each HPN corresponding to each TB is different than the HPNs corresponding to other TBs), wherein N is an integer greater than 1 (¶95-97 & Fig. 14, Takeda discloses N can take any integer value), and F is an integer greater than or equal to N (¶95-97 & Fig. 14, Takeda discloses an embodiment having three fields associated with each piece of control information of N control information.  Here, the number of fields in each piece of control information can take any value.  Examiner correlates the number of fields for each piece of control information to “F”.  As an example, if N=2 transport blocks are scheduled, and the control information has three fields, then F would be an integer greater than or equal to N); and 
a receiving unit (¶135-136 & Fig. 33, Takeda discloses a radio base station comprising a plurality of transmission/reception sections 103 coupled to a plurality of antennas 101), to receive transmission feedback information corresponding to transport blocks respectively scheduled by using the N pieces of transmission control information (¶95-97 & Fig. 14, Takeda discloses receiving, by a radio base station from a user terminal, the Acknowledgment/Negative Acknowledgment (A/N) corresponding to each TB based upon the N pieces control information.  Examiner correlates the ACK/NACKs corresponding to a plurality of TBs as “transmission feedback information”), 
However, Takeda does not explicitly disclose the transmission feedback information comprises N feedback fields: a first feedback field to an Nth feedback field, and an Mth feedback field is used to provide a feedback specific to a transport block scheduled by using transmission control information that is in the N pieces of transmission control information and whose transmission attribute is a Qth transmission attribute, wherein M is an integer, 1≤M≤N, Q is an integer, and 1≤Q≤N.
Xue, a prior art reference in the same field of endeavor, teaches the transmission feedback information comprises N feedback fields (¶121-126 & Fig. 2, Xue teaches HARQ feedback information comprising N fields of a length of 1 bit corresponding to each transport block): a first feedback field to an Nth feedback field (¶121-126 & Fig. 2, Xue teaches HARQ feedback information is a bitmap from a first bit corresponding to a first TB to a Nth bit corresponding to the Nth TB), and an Mth feedback field is used to provide a feedback specific to a transport block (¶121-126 & Fig. 2, Xue teaches each bit of the HARQ feedback information corresponds to a particular TB) scheduled by using transmission control information that is in the N pieces of transmission control information and whose transmission attribute is a Qth transmission attribute (¶121-126 & Fig. 2, Xue teaches each bit, or value, of the HARQ feedback information corresponds to a particular TB.  Examiner correlates the value of each bit as a “transmission attribute”), wherein M is an integer, 1≤M≤N (¶121-126 & Fig. 2, Xue teaches the number of bits of the HARQ feedback information is an integer equal to the number of transport blocks transmitted), Q is an integer, and 1≤Q≤N (¶121-126 & Fig. 2, Xue teaches the number of values for each bit of the HARQ feedback information is an integer equal or less than to the number of transport blocks transmitted).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by the transmission feedback information comprises N feedback fields: a first feedback field to an Nth feedback field, and an Mth feedback field is used to provide a feedback specific to a transport block scheduled by using transmission control information that is in the N pieces of transmission control information and whose transmission attribute is a Qth transmission attribute, wherein M is an integer, 1≤M≤N, Q is an integer, and 1≤Q≤N as taught by Xue because the flexibility of transmitting a feedback bit stream is improved (Xue, ¶7).

Allowable Subject Matter
Claims 4-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474